DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 states, “the first cable”, this lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 states, “third shield layer”, “fifth, sixth, seventh, fourth metal foil clad laminate” & “third, fourth, fifth, sixth bonding layers, however none of the preceding claims (12 & 1) discuss a “first, second, etc.” layers. Therefore this appears to lack antecedent basis. Additionally because the seventh metal foil clad laminate is defined preceding the fourth metal foil clad laminate the claim appears somewhat ambiguous and unclear as to the specific layer build up. For the purpose of examination the claim will be broadly interpreted in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman (US PG. Pub. 2014/0168926) in view of Gigalane Co (KR 2018-0080613).

Regarding claim 1 – Colman teaches a cable (figs. 4-5 [title] Coleman states, “controlled impedance flex circuit”) comprising: a flexible cable portion (30 [paragraph 0027] Colman states, “central flexible cable portion 30”); and an end cable portion (31 [paragraph 0027] Colman states, “head portions 31”) connected to one end of the flexible cable portion (see fig. 5), wherein the flexible cable portion (30) comprises: a first wire (fig. 4, 26 [paragraph 0028] Colman states, “signal routing layer 26”) comprising one or more signal transmission lines; and a second wire (24 [paragraph 0028] Colman states, “ground plane layer 24”) comprising at least one or more ground lines (claimed structure shown in figures 4-5).
 	Colman does not teach having a wire comprising one or more fill-cut areas corresponding to the signal transmission line.

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the cable having a flexible cable portion and end cable portion as taught by Colman with the flexible portion, end portion and fill-cut area shown in the second wire (being a ground) corresponding to the signal transmission line as taught by Gigalane because Gigalane states, “the present invention to provide a flexible circuit board having an efficient lamination structure capable of easily designing characteristic impedance and shielding an external signal” [paragraph 0007].

Regarding claim 2 – Colman in view of Gigalane teach the flexible cable of claim 1, wherein the first wire (Gigalane; fig. 6, first wire including all layers 120a to 170a) 

Regarding claim 3 – Colman in view of Gigalane teach the flexible cable of claim 2, wherein the first metal foil clad laminate (Gigalane; fig. 6, 120a & 150a) comprises: a first metal foil layer (150a [paragraph 0049] Gigalane states, “ground layer 150a”) comprising the one or more signal transmission lines (S1; the plane layer includes both the first metal foil layer 150a and the signal transmission line S1); and a first metal foil insulation layer (120a [paragraph 0050] Gigalane states, “dielectric layer 120a”).

Regarding claim 4 – Colman in view of Gigalane teach the flexible cable of claim 3, wherein the first metal foil layer (Gigalane; fig. 6, 150a) is disposed between the first insulation layer (combination of bonding layer B and dielectric 130a) and the first metal foil insulation layer (120a).

Regarding claim 5 – Colman in view of Gigalane teach the flexible cable of claim 3, wherein the first metal foil layer (Gigalane; fig. 6, 150a) comprises one or more ground lines ([paragraph 0061] Gigalane states, “ground layer 150a”).



Regarding claim 7 – Colman in view of Gigalane teach the flexible cable of claim 6, wherein the first metal foil layer (Gigalane; fig. 6, 150) comprises: a first signal transmission line (S1) disposed between the first ground line (central ground line 150 shown between ground lines 150a and 150b) and the second ground line (150a) such that the first ground line and the second ground line (150a) are spaced apart from each other (see figure 6); and a second signal transmission line (S2 [paragraph 0058] Gigalane states, “signal lines S1 and S2”) disposed between the first ground line (central ground line 150) and the third ground line (150b) such that the first ground line and the third ground line are spaced apart from each other (claimed structure shown in figure 6).

Regarding claim 8 – Colman in view of Gigalane teach the flexible cable of claim 1, wherein the second wire (Gigalane; fig. 6, 160a and layers there below) comprises: a second metal foil clad laminate (combination of layers 160a, B and 110a) comprising at least one or more fill-cut areas (see areas where 160 is not present) corresponding to 

Regarding claim 9 – Colman in view of Gigalane teach the flexible cable of claim 8, wherein the second metal foil clad laminate (Gigalane; fig. 6, combination of layers 160a, B and 110a) comprises: a second metal foil insulation layer (B & 110a [paragraph 0052] Gigalane states, “ground layer 160a and the third dielectric 110a are bonded to each other via the bonding sheet B”) disposed in a direction facing the first wire (claimed structure shown in figure 6); and a second metal foil layer (160) comprising at least one or more fill-cut areas corresponding to the signal transmission lines (S1 & S2) and at least one or more ground lines (discussed in the rejection to claim 1 and structurally shown in figure 6).

Regarding claim 10 – Colman in view of Gigalane teach the flexible cable of claim 1, wherein the end portion (Gigalane; exposed end portion shown in annotated figure 1 below) comprises: a shield layer (fig. 6, 170 [paragraph 0035] Gigalane states, “ground layer (170)”; the ground layer 170 is considered a “shield layer); and a first metal foil clad laminate (combination of layers 120 and 150) connected to the first wire (S1 & S2) and comprising the one or more signal transmission lines (S1 and S2); a second metal foil clad laminate (combination of layers 160, B and 110) connected to the second wire (160) and comprising at least one or more fill-cut areas corresponding to the signal transmission lines (S1 & S2) and at least one or more ground lines (160); a third metal 

    PNG
    media_image1.png
    667
    814
    media_image1.png
    Greyscale




Regarding claim 12 – Colman in view of Gigalane teach the flexible cable of claim 1, wherein the first cable (Gigalane; fig. 6) further comprises a third wire (140a) comprising a ground ([paragraph 0049] Gigalane states, “ground layer 140a”) or a metal pattern.

Regarding claim 13 – Colman in view of Gigalane teach the flexible cable of claim 12, wherein the metal pattern (Gigalane; fig. 6, 140a) of the third wire has a mesh structure ([paragraph 0022] Gigalane states, “the second ground layer, the third ground layer, and the fourth ground layer may be in the form of a plate, a shape formed parallel to and spaced from the same plane, or a shape in which a plurality of ground holes are formed , And a mesh shape”).

Regarding claim 14 – Colman in view of Gigalane teach the flexible cable of claim 12, wherein the third wire (Gigalane; fig. 6, 140a) comprises: a fourth metal foil clad laminate comprising ground (140a) or the metal pattern;
 	Colman in view of Gigalane in this particular embodiment/configuration do not teach a third insulation layer configured to protect ground or the metal pattern.
 	However Colman does teach what can be considered a third insulation layer (Colman; fig. 4, 23 [paragraph 0028] Colman states, “polyimide substrate 23”) 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible cable having a third wire as taught by Colman in view of Gigalane with the additional third insulation covering the third wire as taught by Colman because applying the third insulation layer will prevent shorting of the third wire with the external environment and prevent moisture from negatively impacting the flexible cables performance.

Regarding claim 15 – Colman in view of Gigalane teach the flexible cable of claim 12, wherein the end portion (Gigalane; exposed end portion shown in annotated figure 1 above) comprises: a third shield layer (fig. 6, 170 [paragraph 0035] Gigalane states, “ground layer (170) configured to protect the second wire (160) from the outside and shield electron magnetic wave interferences (this function will be performed by shield layer 170); and a fifth metal foil clad laminate (combination of layers 120 and 150) connected to the first wire (S1 & S2) and comprising the one or more signal transmission lines (S1 & S2); a sixth metal foil clad laminate (combination of layers 160, B and 110) connected to the second wire (160) and comprising at least one or more fill-cut areas (discussed in the rejection to claim 1 above) corresponding to the signal transmission lines (S1 & S2) and at least one or more ground lines (160); a seventh metal foil clad laminate (combination of metal and insulation layers); a fourth metal foil clad laminate (110) connected to the third wire (140) and comprising the ground ([paragraph 0049] Gigalane states, “ground layer 140a”) or the metal pattern; an eighth 

Regarding claim 16 – Colman in view of Gigalane teach the flexible cable of claim 12, wherein the third bonding layer (Gigalane; fig. 6, bonding layers B), the fourth bonding layer, the fifth bonding layer, and the sixth bonding layer are prepregs or bonding sheets ([paragraph 0052] Gigalane states, “bonding sheet B”). 

Regarding claim 17 – Colman in view of Gigalane teach the flexible cable of claim 14, wherein the first wire (Gigalane; fig. 6, first wire including all layers 120a to 170a) comprises: a first shield layer (170a [paragraph 0049] Gigalane states, “ground layer 

Regarding claim 18 – Colman in view of Gigalane teach the flexible cable of claim 17, wherein the first metal foil clad laminate (Gigalane; fig. 6, 120a & 150a) comprises: a first metal foil layer (150a [paragraph 0049] Gigalane states, “ground layer 150a”) comprising the one or more signal transmission lines (S1; the plane layer includes both the first metal foil layer 150a and the signal transmission line S1); and a first metal foil insulation layer (120a [paragraph 0050] Gigalane states, “dielectric layer 120a”) configured to insulate signal radiation of the first metal foil layer (claimed structure is shown by figure 6 of Gigalane and is considered to have similar characteristics).

Regarding claim 19 – Colman in view of Gigalane teach the flexible cable of claim 14, wherein the second wire (Gigalane; fig. 6, 160a and layers there below) comprises: a second metal foil clad laminate (combination of layers 160a, B and 110a) comprising at least one or more fill-cut areas (see areas where 160 is not present) corresponding to the signal transmission lines (S1 and S2) and at least one or more ground lines (160 [paragraph 0035] Gigalane states, “ground layer 160”); and a second insulation layer (120a) joined to the second metal foil clad laminate.

Regarding claim 20 – Colman in view of Gigalane teach the flexible cable of claim 19, wherein the second metal foil clad laminate (Gigalane; fig. 6, combination of layers 160a, B and 110a) comprises: a second metal foil insulation layer (B & 110a [paragraph 0052] Gigalane states, “ground layer 160a and the third dielectric 110a are bonded to each other via the bonding sheet B”) disposed in a direction facing the first wire (claimed structure shown in figure 6); and a second metal foil layer (160) comprising at least one or more fill-cut areas corresponding to the signal transmission lines (S1 & S2) and at least one or more ground lines (discussed in the rejection to claim 1 and structurally shown in figure 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shimura et al. (US PG. Pub. 2012/0020416) discloses flexible cable and transmission system.
Koga (US PG. Pub. 2008/0236868) discloses an electronic apparatus with flexible flat cable.
Kodama et al. (US PG. Pub. 2011/0232938) discloses a flexible flat cable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847